IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 274 MAL 2021
                                             :
                   Respondent                :
                                             : Petition for Allowance of Appeal
                                             : from the Order of the Superior Court
             v.                              :
                                             :
                                             :
DONTAE PARLER,                               :
                                             :
                   Petitioner                :


                                     ORDER



PER CURIAM

     AND NOW, this 2nd day of September, 2022, the Petition for Allowance of Appeal

is DENIED.

     The Application to Appear as Amici Curiae is denied as moot.